Citation Nr: 0336006	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  98-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for arthritis of the 
hands, wrists, knees, ankles, and low back.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1971 to June 
1973.  He has asserted that he has had periods of active duty 
for training and/or inactive duty training in an Army Reserve 
unit in Arkansas.

This matter came before the Board of Veterans' Appeals on 
appeal from a December 1998 Department of Veterans Affairs 
(VA) rating decision in part of which the regional office 
(RO) in No. Little Rock, Arkansas, determined that the 
veteran had not submitted new and material evidence to reopen 
claims of entitlement to service connection for arthritis of 
the hands, wrists, knees, ankles, and low back, and a right 
shoulder disorder.

In an April 2003 decision, The Board also determined that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for arthritis 
of the hands, wrists, knees, ankles, and low back, and for 
right shoulder disability.

Pursuant to a joint motion filed by the Secretary of VA and 
the veteran's attorney, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) vacated the Board's 
April 2003 decision, and remanded this matter to the Board to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).

The Board notes that the veteran has asserted in several 
statements that he is unemployable due to his claimed 
service-connected disabilities.  The Board also notes that 
the veteran does not have, at this time, any disabilities 
that are service connected.  Nonetheless, the veteran's claim 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) is 
referred to the RO for appropriate action.


This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.


REMAND

In a statement filed in July 2001, the veteran asserted that 
his claimed disabilities are also related to his service in 
an Army Reserve unit in Arkansas.  He identified the unit in 
a statement filed in July 2001.  The claims file does not 
contain adequate verification of such service or any 
indication that the RO has attempted to obtain medical 
records that may have been generated during the time of the 
veteran's reserve service.

Documents in the claims file indicate that the veteran has 
applied for and may be receiving disability benefits 
administered by the Social Security Administration.  VA has 
the duty to obtain the associated records.   38 C.F.R. 
§ 3.159(c)(2) (2003).

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court of Appeals for the Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded to ensure compliance with VCAA and for 
additional development, the RO must also ensure that the 
veteran is properly notified about the time within which he 
may respond to VCAA notification requirements.

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues under consideration, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

At the veteran's hearing in May 2001, the undersigned Member 
of the Board noted that the veteran had submitted a statement 
from a physician and did not waive regional office review and 
consideration of that evidence.  The same evidence was 
received directly at the Board via telefacsimile in March 
2003.  As the veteran did not waive consideration of such 
evidence by the RO, such evidence must be referred to the RO.  
38 C.F.R. § 20.1304(c) (2001).  Furthermore, pursuant to the 
veteran's request, he was allowed 60 days after his May 2001 
hearing to submit additional evidence, which was received at 
the RO in June and July 2001.  The RO should consider this 
and other relevant evidence when re-adjudicating the claim.

The case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the appropriate 
authorities to verify the veteran's dates 
of service in the Army Reserves, and 
obtain any available service medical 
records generated during the period of the 
veteran's reserve service.

3.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the medical 
records relied upon concerning that claim.

4.  Thereafter, the RO should decide 
whether the veteran's formerly denied 
claims for entitlement to service 
connection for arthritis of the hands, 
wrists, knees, ankles, and low back, and 
for right shoulder disability, are 
reopened.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




